Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 17-26,30-44 in the reply filed on 10/21/2022 is acknowledged. Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 


Claim Objections
Claims 24-26 and 44 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can only be recited in the alternative.  See MPEP § 608.01(n).  Accordingly, the claims 24-26 and 44 not been further treated on the merits.

Claim Rejections - 35 USC § 112

is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34,40,41,43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 34 recites the broad recitation “50-100%”, and the claim also recites “75-99% which is the narrower statement of the range/limitation.
Regarding claims 40 and 41, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 43, it is unclear how the de-dusting material can be granular in nature and also be a “free flowing powder.” Specifically, granular compositions are known to be larger in particle size than powder compositions, i.e. granular compositions are typically agglomerated powders. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-23,30-33,39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lima(US 6403549) in view of Kiesser(US 5739091).
  Regarding claim 17,23,32,39-41, De Lima teaches a method for preparing a de-dusted enzyme product comprising contacting a granular enzyme preparation, containing dust particles, with a granular de-dusting material, whereby the dust particles adhere to the granular de-dusting material. Specifically, De Lima teaches forming granular enzyme de-dusting material that contains core comprising a starch(col 5, line 31-35), for example pregelatinized(cold swelling) potato starch(col 7, line 24-34; col 5, line 63). The core is mixed with a liquid medium containing an enzyme to form a granule, which prevents dusting of the enzyme(col 11, line 63-col 12, line 7). A coating layer comprising palm oil is applied on top of the granule in an amount of 0.5-50% of the granule(example 26; col 11, line 36-37) in order to further prevent dusting(col 11, line 14-19). 
Therefore, the granular de-dusting material comprises the starch core and palm oil coating material(i.e, materials that prevent dusting of the enzyme) . The core material can contain only starch as shown in example 26. Since the enzyme is present in a minimal amount(0.0001-0.1% in detergent examples), one can take the amounts of vegetable oil and starch in the coated granule as a whole to be the amounts of each component in the granular de-dusting material. Therefore, granular de-dusting material comprises 0.5-50% coating material such as palm oil with the balance being the cold swelling potato starch in an amount of 50-95%. 
De Lima teaches the presence of starch but is silent on flour. However, Kiesser teaches enzyme granules comprising an enzyme and fillers such as cereal flour and/or starch. Wheat flour is a preferred source of cereal flour, i.e. would comprise 100% of the cereal flour as require in instant claims 39-41. Kiesser teaches that the granule comprises 0 to 10% cereal flour and/or 0 to 50% starch(col 3, line 31-33). The granule comprises 1 to 40% enzyme concentrate. Therefore, the cereal flour comprises 0-17% of the de dusting composition(i.e. the granule minus the concentration of the enzyme). It would have been obvious to include 0 to 17% wheat flour in the granule of De Lima since wheat flour is known to be an effective filler for enzyme granules as taught in Kiesser.
Regarding claims 18-20, De Lima teaches that the enzyme is present in an amount of about 0.5 to 20% by weight of the enzyme containing granule(col 16, line 3-6). Therefore, the balance of the granule(granular dedusting material) would comprise about 80 to about 99.5% of the granule. The ratio of granular de-dusting material to granule enzyme would then equate to 0.5:99.5 to 20:80.
Regarding claims 21, De Lima teaches that the enzyme can be one or more enzymes selected from the group consisting of fungal amylases, bacterial amylases, maltogenic amylases, xylanases proteases, and lipases(col 16, line 44-60). 
Regarding claim 22, De Lima teaches that the de-dusted enzyme product is essentially free of dust using the Heubach dust analysis method(example 3; 0 mg of dust present after formation of the granule).
Regarding claim 30, Kiesser teaches that use of 0 to 17% cereal flour in the granular de dusting composition and not 20-30% as claimed. However, since cereal flour is a known contributor of starch and Kiesser teaches using starch and cereal flour interchangeably, it would have been obvious to slightly increase the amount of cereal flour depending on the total amount of starch needed to the final granule composition. 

Regarding claim 31, De Lima teaches that the granular de dusting material only contains starch and a coating of a waxy material such as palm oil(col 11, line 14-38; example 26). Therefore, the granular material consists essentially of vegetable materials. 
Regarding claim 33, De Lima teaches that the oil is in the form of hydrogenated palm oil(example 26). 
Regarding claim 42, De Lima teaches granulating the composition(col 10, line 66-col 11, line 5). Therefore, upon adding flour as taught in Kiesser, the flour would also become granulated. De Lima teaches that the starch is heat treated and is preferably pre gelatinized(col 7, line 12-19) in order to achieve greater elasticity and strength of the core. Therefore, it would have been obvious to also heat treat the flour in order to also gelatinize the flour and provide greater strength and elasticity of the core.  
Regarding claim 43, as stated in the 112 rejection it is unclear how the de-dusting material can be granular in nature and also be a “free flowing powder.” Due to the conflicting nature of the terms “granular” and “powder”, a free flowing granular composition is considered to meet the claim. As such, De Lima teaches the use of caking inhibitors(col 16, line 14-30). It would have been obvious to include caking inhibitors as taught in De Lima in order to cause the granular composition to be free flowing and free of undesirable clumping.

Claims 34,36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lima(US 6403549) in view of Kiesser(US 5739091) further in view of Lohscheidt(US 2010/0068341) and National Sunflower Association(Sunflower Oil fatty acid profiles)
Regarding claim 34,36-38, De Lima teaches that the enzyme granule can comprise an oil coating in order to prevent further dusting of the enzyme(example 26). De Lima does not specifically teach that the oil is sunflower oil. However, Lohscheidt teaches an enzyme granule for animal feed that comprises an enzyme comprising core and a hydrophobic coating material arranged on the surface of the core(abstract). Lohscheidt further teaches that the oil can be in the form of sunflower oil(paragraph 56). It would have been obvious to use sunflower oil as the only coating oil in De Lima(i.e. 100% of the oils used) since Lohscheidt teaches that sunflower oil can be used as coating material for enzyme granules, similar to the enzyme granules of De Lima.
Lohscheidt does not specifically teach that the sunflower oil is high oleic sunflower oil. However, The National Sunflower Association teaches that sunflower oil is generally present in 3 forms, one being high oleic sunflower oil. This sunflower oil contains 82% monounsaturated fatty acids, 9% polyunsaturated fatty acids, and 9% saturated fatty acids. It would have been obvious to been obvious to use high oleic sunflower oil as the type of sunflower oil in De Lima, Kiesser, and Lohscheidt since it is commercially available in this form and because monounsaturated fat acids are known to provide health benefits to consumers.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lima(US 6403549) in view of Kiesser(US 5739091) further in view of Suzuki(6063822).
Regarding claim 35, De Lima does not specifically teach that the oil is refined and that it is essentially water-free. However, Suzuki teaches a method of dewatering oil or fat in order to achieve a purified oil or fat(abstract). It would have been obvious to dewater the oil in De Lima as taught in Suzuki in order to achieve a purified oil that is essentially water free. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791